Citation Nr: 0916242	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  02-04 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs non service-connected 
disability pension benefits in the amount of $23,304.00.

2. Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs non service-connected 
disability pension benefits in the amount of $10,370.00, to 
include the validity of the debt.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from February 2001 and January 2002 decisions of 
the Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

In July 2002 and August 2002 correspondence from the Veteran, 
the Veteran indicated that he wished to testify at a hearing 
before the Board at the local RO.  In June 2003, he 
subsequently submitted a statement wherein he withdrew his 
hearing request.  As such, the Board finds that there is no 
hearing request pending at this time. See 38 C.F.R. § 
20.702(e) (2009). 

As discussed in detail below, a February 2001 Committee 
decision denied the Veteran's request for a waiver of 
overpayment of a debt in the amount of $10,370.00.  In July 
2001, the Veteran filed a notice of disagreement with that 
decision and contested the validity of the debt.  In October 
2001 the Veteran disagreed with the denial of the waiver and 
requested a new waiver of the debt.  While the Veteran refers 
to specific and dated correspondence from the RO, the file 
does not appear to contain copies of this correspondence.  
Additionally, while the Board Remand of September 2004 limits 
the appeal to issue number 1 on the cover sheet of this 
decision, this Board finds that the limitation is in error, 
that statements sent by the Veteran in 2001 after the 
February 2001 RO decision indicated the Veteran's continued 
disagreement with that decision.  A statement of the case 
must be issued on these claims.  Manlincon v. West, 12 Vet. 
App. 238 (1998).  
In September 2004 this matter was remanded by the Board.  It 
is noted that at that time, a separate remand was issued on 
the issue of entitlement to service connection for post 
traumatic stress disorder (PTSD).  In a January 2009 rating 
decision, the RO granted service connection for this 
disability.  As such, the issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, The Board emphasizes that two separate 
overpayments have been created in this case, one in the 
amount of $10,370.00, and one in the amount of $23,304.00.  
According to the Committee, the first debt was created by the 
Veteran's continued receipt of his non service-connected 
disability pension benefits while he simultaneously received 
Social Security disability benefits in the year 2000.  
Subsequently, the Debt Management Center determined that an 
additional debt of $23,304.00 had been created due to the 
Veteran's simultaneous receipt of both VA and Social Security 
benefits in 1998 and 1999.  As an aside, this would seem to 
create a total debt of $33,674, although the Board notes that 
the Debt Management Center appears to have arrived at a total 
of $32,794, documented in an October 2001 memo from Debt 
Management to the Committee, for example.  

The Veteran here has sought a waiver of recovery of each of 
these overpayments.  His request for waiver of the $10,370.00 
debt was denied by the Committee in a February 2001 decision, 
and the request for waiver of the $23,304.00 debt was denied 
by the Committee in a January 2002 decision.  In the Board's 
September 2004 remand of the matter, it was determined that 
only the $23,304.00 debt was on appeal because an April 2002 
notice of disagreement was timely only to the January 2002 
decision.  A close review of the record reveals that a timely 
notice of disagreement was also filed to the February 2001 
decision.  In a July 2001 VA Form 21-4138 the Veteran stated, 
"I disagree with the amount of overpayment that the VA says 
I owe."  The Board finds this unequivocally constitutes a 
timely notice of disagreement with the validity of the 
$10,370.00 debt.  Subsequently, in response to a September 
2001 notice of the Veteran's sum of both debts, in an October 
2001 VA Form 21-4138, the Veteran clearly requested a waiver 
of his overpayment debt.  The Board finds this constitutes a 
timely notice of disagreement to the Committee's 


February 2001 denial of waiver of overpayment.  Where an SOC 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral to the RO, is 
required by the Board. 38 C.F.R. §§ 1.958, 19.26, 19.29 
(2009); Manlincon v. West, 12 Vet. App. 238 (1999). 

The Board further finds that the issue at bar, entitlement to 
a waiver of recovery of overpayment for the $23,304.00 debt, 
is inextricably intertwined with the issue of entitlement to 
a waiver of recovery of overpayment for the $10,307.00 debt.  
Adjudication of both of these issues requires a determination 
of whether there has been fraud, misrepresentation or bad 
faith on the part of the Veteran, as well as a determination 
of whether recovery of the overpayment would be against 
equity and good conscience.  As these two debts arise out of 
the same factual predicate involving the Veteran's 
simultaneous receipt of both Social Security benefits and VA 
disability pension benefits, the resolution of one claim 
would necessarily implicate the resolution of the other.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are 
inextricably intertwined when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all are adjudicated).  For this reason, the claim at 
bar cannot be adjudicated until the development below has 
been accomplished.

Moreover, the Board finds that development directed in the 
September 2004 remand was not accomplished.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In the last remand, 
the Board found that the Veteran has both challenged the 
validity of his $23,304.00 debt, and that he also seeks 
waiver of the debt.  In such a case, the Board noted that the 
RO must first fully review the debt's validity and, if the 
office believes the debt to be valid, prepare a written 
decision fully justifying the validity of the debt.  
VAOPGCPREC 6-98. See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  The Board specifically pointed out that the RO had 
not issued a written decision justifying the debt in 
question, and that although the June 2002 statement of the 
case prepared by the Committee included the report of a paid-
and-due audit, and a basic explanation as to 


the creation of the debt, the statement of the case was not 
an adequate substitute for the written decision as 
contemplated by the holding of VAOPGCPREC 6-98.  For that 
reason, a remand was required in order to allow the RO to 
fully address the validity of the debt.

Since the Board's remand, the RO sent the Veteran a letter 
dated from August 2005 justifying the $23,304.00 debt, and a 
supplemental statement of the case dated from October 2005 on 
the waiver issue which included discussion on the validity of 
the debt.  While the substance of the August 2005 letter did 
comply with the Board's directives and did also advise the 
Veteran of his appellate rights, for the same reason the 
matter had to be remanded before, the matter must be remanded 
again.  Like the June 2002 statement of the case, the August 
2005 letter and the October 2005 supplemental statement of 
the case do not comprise an actual written decision, as 
contemplated and required by VAOPGCPREC 6-98.  The proper 
procedural development has still not been accomplished.

Accordingly, the case is REMANDED for the following action:

1.	The RO should forward the case to the 
Committee 
for issuance of an SOC with respect to 
the following issues: 
        a.  the validity of the $10,370.00 
debt
        b.  the Veteran's entitlement to a 
waiver of recovery of overpayment of the 
$10,370.00 debt

The appellant should be advised of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of those issues. The 
claims file should be returned to the 
Board for further appellate consideration 
only if the appellant files a timely 
substantive appeal.



2.  The RO must ensure that copies of all 
correspondence to the Veteran during the 
year 2001 are included in the claims 
folder.  The Veteran indicates that he 
received a letter from the RO dated June 
1, 2001.  This letter does not appear to 
be in the file and a review of the 
electronic records for this letter and 
its insertion into the record is 
required.  If the letter does not exist, 
a statement to that effect must be placed 
into the claims folder.   

3.  The RO should forward the case to the 
Committee to fully review the validity of 
the overpayment of non-service connected 
disability pension benefits in the 
calculated amount of $23,304.00.  If it 
believes the debt to be valid, it must 
render a written decision fully 
justifying the validity of the debt and 
provide the Veteran with notice of that 
decision and of his right to appeal it.  
The RO should allow the appropriate time 
period for the Veteran to submit a notice 
of disagreement and, if necessary, a 
substantive appeal after the issuance of 
the statement of the case.

If it is determined that the $23,304.00 
debt is proper, the Committee should 
readjudicate the Veteran's request for 
waiver of recovery of that debt.  If the 
disposition remains unfavorable, the 
Committee should furnish the Veteran and 
his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




